336 S.E.2d 640 (1985)
Debra Anne KARP
v.
UNIVERSITY OF NORTH CAROLINA.
No. 8510IC380.
Court of Appeals of North Carolina.
December 3, 1985.
*641 Coleman, Bernholz, Dickerson, Bernholz, Gledhill & Hargrave by Roger B. Bernholz and G. Nicholas Herman, Chapel Hill, for plaintiff-appellant.
Atty. Gen. Lacy H. Thornburg by Associate Atty. Gen., Randy Meares, Raleigh, for defendant-appellee.
ARNOLD, Judge.
The issue dispositive of this appeal is whether it was error to refuse to admit into evidence the defendant's answers to the interrogatories. We hold that it was error, and remand the case for further proceedings.
Rule 33(b) of the Rules of Civil Procedure in pertinent part provides: "Interrogatories may relate to any matters which can be inquired into under Rule 26(b), and the answers may be used to the extent permitted by the rules of evidence." Statements of a party to an action, spoken or written, have long been admissible against that party as an admission if it is relevant to the issues and not subject to some specific exclusionary statute or rule. Stone v. Guion, 222 N.C. 548, 23 S.E.2d 907 (1943); 2 Brandis on North Carolina Evidence § 167 (1982). This is still the case under the new Rules of Evidence. See Rule 801(d) of the North Carolina Rules of Evidence. In North Carolina admissions of attorneys are binding upon their clients, and are generally conclusive. Reynolds v. Reynolds, 208 N.C. 578, 182 S.E. 341 (1935).
Thus, it appears that the answers to the interrogatories, duly signed by defendant's attorney, were admissions of a party opponent, and as such should have been admitted into evidence. The order appealed from is, therefore, reversed, and this cause is remanded to the Industrial Commission for the proper admission into evidence of the answers to the interrogatories and for the consideration of plaintiff's claim based upon all the properly presented evidence.
Reversed and remanded.
WELLS and MARTIN, JJ., concur.